Citation Nr: 0101108	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  93-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left suprascapular nerve palsy prior to June 5, 
1999.

2.  Entitlement to an increased evaluation for residuals of 
left suprascapular nerve palsy, evaluated as 30 percent 
disabling as of June 5, 1999.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, status post rod placement, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
February 1984 with a reported 3 years of prior, unverified 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.

These issues were previously before the Board in November 
1995, at which time they were remanded for further 
development.

In her November 2000 written argument, the veteran's 
representative requested service connection for headaches, 
rotator cuff tear of the left shoulder secondary to residuals 
of left suprascapular nerve palsy, and arthritis secondary to 
residuals of left suprascapular nerve palsy.  The 
representative also alleged clear and unmistakable error in 
the March 1985 rating decision.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, they are referred to the RO for appropriate action.

The issues of the evaluation of the service-connected 
residuals of left suprascapular nerve palsy and residuals of 
a fracture of the left femur are addressed in the REMAND 
portion of the decision, below.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence shows that the veteran's duodenal ulcer has 
been productive of continuous moderate manifestations.  There 
is no evidence of anemia, associated weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration and occurring at least four times a year.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a duodenal 
ulcer have been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.112, 
4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background.  On VA medical examination in April 1992, 
the veteran reported that he had an ache in the stomach that 
was worse with walking or standing.  He had vomited blood 
recently and had melena two weeks before.  He denied having 
any blood in stool.  The examiner recorded the veteran's 
weight as 217 pounds.  There was no evidence of anemia.  An 
upper gastrointestinal (GI) series did not reveal any 
esophageal obstruction or stenosis.  His stomach was 
unremarkable, but there were changes which were suggestive of 
duodenitis.  The veteran was diagnosed as having duodenitis.

At a December 1993 hearing before a traveling member of the 
Board, the veteran testified that he had trouble digesting 
food and that greasy food and alcohol caused him to spit up 
blood.  He also reported that he had not consumed alcohol in 
three years.  He stated that, while he was not on a diet, he 
had reduced his intake of greasy food.  He indicated that he 
experienced on and off weight loss, but that he gained weight 
in the winter months because he did not move around as much 
at that time.

On VA gastrointestinal examination in March 1996, it was 
noted that the veteran experienced abdominal pain about two 
or three times a week.  Episodes lasted about 30 minutes.  He 
had some relief with antacids.  The veteran denied any 
nausea, vomiting, or weight loss.  The veteran's weight was 
recorded as 190 pounds.  An examination of his abdomen did 
not reveal any tenderness and that his bowel sounds were 
normal.  There was no evidence of anemia or malnutrition.  
The veteran was diagnosed as having a history of peptic ulcer 
disease and upper abdominal pain which was probably caused by 
gastritis.

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 57 (1994).

The Board must consider all other potentially applicable VA 
laws or regulations, whether or not they have been raised by 
the veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's duodenal ulcer is rated under Diagnostic Code 
(Code) 7305.  38 C.F.R. § 4.114.  Under Code 7305, duodenal 
ulcer, with recurring symptoms once or twice yearly, warrants 
a 10 percent rating.  Moderate gastric or duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, warrants a 20 percent rating.  
Moderately severe gastric or duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, warrants a 40 percent rating.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.  

On close, careful review of the evidence, the Board finds 
that the evidence supports a 20 percent evaluation for the 
veteran's duodenal ulcer under Code 7305.  In this case, the 
evidence shows that the veteran's duodenal ulcer has been 
productive of continuous moderate manifestations.  In 
particular, the April 1992 VA examination report shows that 
he vomited periodically and that he experienced stomach pain 
each day.  The veteran testified that he had trouble 
digesting food and that greasy food and alcohol caused him to 
spit up blood.  He also testified that he had restricted his 
diet and that he no longer drank alcohol.  The March 1996 VA 
gastrointestinal examination report shows that he experienced 
abdominal pain about two or three times a week.  The Board 
finds the veteran's testimony and reports about his duodenal 
ulcer in clinical settings are credible, and that the 
evidence shows that his duodenal has been productive of 
continuous moderate manifestations.  38 C.F.R. § 4.7.  

However, the Board concludes that an evaluation in excess of 
20 percent is not warranted under Code 7305. Id.  In this 
case, the evidence is devoid of any report or clinical 
finding that his duodenal ulcer has been productive of anemia 
or weight loss.  While he testified that he experienced on 
and off weight loss, he also testified that this weight loss 
was due to the fact that he was more active in warm weather 
than in the winter months.  Although the March 1996 VA 
examination report shows that he had lost 27 pounds since his 
previous VA examination in April 1992, this report does not 
include any report or clinical finding that he had a loss of 
weight which was the result of his duodenal ulcer.  Moreover, 
the evidence does not show that he has experienced recurrent 
incapacitating episodes which average 10 days or more in 
duration.  

Finally, the Board finds no exceptional or unusual 
circumstances to warrant an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2000).  That is, there is no evidence that the 
duodenal ulcer has resulted in frequent hospitalizations or 
has markedly interfered with the veteran's employment.  In 
summary, the Board concludes that the evidence supports no 
more than a 20 percent evaluation for duodenal ulcer.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.114, Code 7305.

ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a 20 percent disability rating for duodenal 
ulcer is granted.


REMAND

The veteran seeks increased disability ratings for residuals 
of left suprascapular nerve palsy and for residuals of a 
fractured left femur.  

In the November 2000 written argument, the veteran's 
representative identified several concerns regarding the 
adequacy of the development accomplished in response to the 
Board's November 1995 remand.  The Board shares some of those 
concerns, particularly with respect to the two disabilities 
set forth above.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).  In addition, the Board emphasizes that VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  To ensure compliance with the prior remand and with 
VA's obligations to the veteran, as well as the stated 
requests of the veteran's representative, the Board finds 
that a remand is required.  The bases for the remand are as 
set forth below.  

1.  Left Suprascapular Nerve Palsy

The Board notes that veteran's claim for an increased 
evaluation for residuals of left suprascapular nerve palsy, 
evaluated as 20 percent disabling, was received in March 
1992.  In July 2000, the RO increased the evaluation of his 
residuals of left suprascapular nerve palsy from 20 to 30 
percent, effective June 5, 1999.  On a claim for an original 
or increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, such claim 
remains in controversy where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the 
issues pertaining to this disability are as stated on the 
title page of this decision.

The disability is rated under Code 8513, paralysis of all 
radicular groups.  38 C.F.R. § 4.124a.  A disability rating 
is assigned for complete paralysis or for varying levels of 
incomplete paralysis.  

Review of the report reveals that the March 1996 VA neurology 
examination did not in any way address the veteran's left 
suprascapular nerve palsy.  Although the June 1999 VA 
examiner offered some pertinent neurological findings, the 
Board concludes that the record is negative for a thorough 
and comprehensive examination for the evaluation of the 
veteran's service-connected neurological disability.  

2.  Residuals of a Fractured Left Femur

The veteran's residuals of a fracture of the left femur, 
status post rod placement, are rated under Code 5255, 
impairment of the femur.  38 C.F.R. § 4.7.  Under this 
diagnostic code, a disability evaluation is assigned on the 
basis of the location of a fracture, the presence of non-
union, malunion, loose motion, false joint, and varying 
degrees of hip or knee disability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Review of the claims folder reveals that the VA examinations 
of record fail to adequately address the pertinent evaluative 
criteria and factors affecting functional loss.  

The Board notes that the veteran's representative has also 
alleged entitlement to a separate disability rating for 
surgical scars associated with the repair of the fractured 
femur.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  On remand, the RO should consider whether a 
separate rating for scars is in order when evaluating the 
left leg disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
neurology examination for the evaluation 
of the service-connected left 
suprascapular nerve palsy.  All indicated 
tests and studies, to include 
electromyography, should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should state 
in the examination report whether such 
review was completed.  

The examiner is asked to identify and 
describe any manifestations of left 
suprascapular nerve palsy demonstrated on 
examination.  For informational purposes, 
the examiner should offer an opinion as 
to whether the associated symptomatology 
constitutes complete or incomplete 
paralysis of the affected nerve.  If 
there is incomplete paralysis, the 
examiner should describe the degree of 
severity shown.  The examiner should 
support his opinion with references to 
examination findings.     

2.  The RO should afford the veteran a VA 
orthopedic examination for the evaluation 
of the residuals of a fracture of the 
left femur.  All indicated tests and 
studies, to include radiographic studies, 
should be performed as deemed necessary 
by the examiner.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  The 
examiner should state in the examination 
report whether such review was completed.

The examiner is asked to identify and 
describe any current left leg 
symptomatology that the examiner 
associates with the residuals of the 
fractured left femur.  In so doing, the 
examiner should: 1) note the location of 
the fracture; 2) indicate whether there 
is any non-union, malunion, loose motion, 
or false joint; and 3) state whether 
there is any associated hip or knee 
disability and to what degree.  Such 
evaluation should also include a 
description of any functional loss 
associated with the left hip or left knee 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups. 

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims for increased disability 
ratings as set forth above.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

